UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-7668



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.


RUSSELL LEE EBERSOLE,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (1:03-cr-00112-LMB)


Submitted:    February 28, 2008             Decided: March 10, 2008


Before WILKINSON, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Russell Lee Ebersole, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Russell Lee Ebersole appeals the district court’s order

denying relief on his motion for relief from his criminal judgment.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, we affirm for the reasons stated by the district

court.   United States v. Ebersole, No. 1:03-cr-00112-LMB (E.D. Va.

Oct. 23, 2007).    We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -